OPINION
PER CURIAM.
Appellant was convicted of the offense of murder, and punishment was assessed at imprisonment for life. The conviction was affirmed by the Court of Appeals. Webster v. State, 627 S.W.2d 818 (Tex.App.—Fort Worth, 1982).
In its opinion, the Court of Appeals states that Appellant claimed “that on the day and at the time of the murder he was working at a construction site for his employer about a mile to a mile and a half away from the murder scene.” In his petition for discretionary review, Appellant complains that this is a misstatement of the facts, and points out that the testimony in fact reflects that the construction site was a 30-minute drive from Appellant’s home, which was in turn one and one-half miles from the crime scene.
While the Court of Appeals misstated the facts, the result reached by that court is correct. Appellant’s petition for discretionary review is refused.